 In the Matter of C.A. LIIND COMPANYandNOVELTY WORKERS UNION,LOCAL 1866 (A. F. OF L.)SUCCESSORIn the Matter of CHRISTIAN A.LUND, DOINGBUSINESSASC.A. LIINDCOMPANY AND NORTHLAND SKI MANUFACTURING COMPANY, A COR-PORATIONandWOODENWARE WORKERS UNION,LOCAL 20481Cases Nos. C-233 and C-234, respectively.Decided December 22,1939Sporting and AthleticGoodsManufacturingIndustry-Settlement:stipulationdisposing of all issues remaining by virtue of the decree ofthe Courtremandingthe case to theBoard-Order:entered on stipulation.Mr. Tlturlow Smoot,for the Board.,Mr. John Janosco,of Minneapolis,Minn.,for the Union.Mr. Sidney Sugerman,of counsel to the Board.ORDEROn April 5, 1938, the National Labor Relations Board, herein calledthe Board, issued a Decision and Order in these cases.' In its Decisionthe Board found, among other things, that a strike of employees, whichwas stillin progress at the time of the hearing, had been caused bycertain unfair labor practices of the respondents, Christian A. Lund,doing business as C. A. Lund Company, and Northland Ski Manu-facturing Company, a corporation.The Board ordered the respondent, Christian A. Lund, doing busi-nessas C. A. Lund Company, among other things, to take the follow-ing affirmativeaction,which the Board found would effectuate thepolicies of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act :6. (c) Upon application, offer to those of his employees whowereon the pay roll on March 25, 1937, and who went on strike,immediate and full reinstatement to their former positions, with-out prejudice to their seniority or other rights or privileges, dis-missing,if necessary, all persons hired for the first time sinceMarch 25, 1937;16 N. L. R.B. 423.The Decision and Order also disposedofMatter of C. A. LundCompany and Northland Ski Manufacturing CompanyandWoodenwareWorkers Union,Local 20481,Case No. R-204, a representation case which had been consolidated with thecomplaint cases for the purposes of bearing.On November 28, 1939, theBoard orderedthe severance of the representation case from the complaint cases.18 N. L. R. B., No. 77.645 646DECISIONSOF NATIONALLABOR RELATIONS BOARD(d)Make whole all of his employees who were on the pay rollon March 25, 1937, for any loss they may suffer by reason of anyrefusal of their application for reinstatement in accordance withparagraph 6 (c) herein, by payment to each of them of a sumequal to that which 'he would normally have earned as wagesduring the period from the date of any such refusal of his appli-cation to the date of reinstatement, less the amount, if any, whichhe earned during said period.The Board also ordered the respondent, Northland Ski Manufac-turing Company, among other things, to take the following affirmativeaction, which the Board found would effectuate the policies of the Act :7. (a) Upon application, offer to those of its employees whowere on the pay roll on April 14, 1937, and who went on strike,immediate and full reinstatement to their former positions, with-out prejudice to their seniority or other rights or privileges, dis-missing, if necessary, all persons hired for the first time since April14, 1937;(b)Make whole all of its employees who were on the pay rollon April 14, 1937, for any loss they may suffer by reason of anyrefusal of their application for reinstatement in accordance withparagraph 7 (a) herein, by payment to each of them of a sumequal to that which he would normally have earned as wages dur-ing the period from the date of any such refusal of his applicationto the date of reinstatement, less the amount, if any, which heearned during said period.On May 10, 1939, the United States Circuit Court of. Appeals forthe Eighth Circuit, herein ' called the Court, having reviewed theBoard's order on petition for enforcement under the provisions ofSection 10 (e) of the Act, rendered an opinion 2 and entered a decreethat the respondents should comply with all the provisions of theBoard's order, except paragraphs 6 (c) and (d) and 7 (a) and (b)set forth above, and that the cause be remanded to the Board "to takesuch relevant testimony as the parties may offer upon the question ofthe reinstatement of the employees who went on strike, and to makefindings of fact and to enter such order thereon as the facts and thelaw warrant."On September 28, 1939, the Board issued an order directing a hear-ing pursuant to the decree of the Court, and directing that the TrialExaminer to be designated for that purpose prepare an IntermediateReport pursuant to Article II, Section 37, of National Labor RelationsBoard Rules and Regulations-Series 2.On November 25, 1939, the2National Labor Relations Board v. Christian A. Lund, doing business as C. A. LundCompany and Northland Ski Manufacturing Company,103 F. (2d) 815. -C.A.LUND' 'COMPANY647Regional Director for the Eighteenth Region (Minneapolis, Min-nesota) duly issued a notice of hearing in the matter.On December 6, 1939, before any hearing was held, there was dock-eted with the Board a stipulation entered into by the respondents,Woodenware Workers Union, Local 20481, and the Board's attorney,disposing of all issues remaining by virtue of the decree of the Courtremanding the case to the Board.The stipulation provides as follows :STIPUI4ATIONWHEREAS the above matters came on for consolidated hearingbefore the National Labor Relations Board,hereinafter referredto as the Board, and the Board duly issued its Decision andOrder in the premises directing the respondents therein,Chris-tianA.Lund,doing business as C. A.Lund Company, andNorthland Ski Manufacturing Company, to take certain affirma-tive action in order to effectuate the purposes of the NationalLabor Relations Act, hereinafter referred to as the Act, andWHEREAS upon petition made by the Board to the United StatesCircuit Court of Appeals for the Eighth Circuit praying forthe enforcement of its said order certain proceedings were had insaid Court resulting in the order and decree of said Court enforc-ing in part the said order of the Board but excepting from saidorder and decree of enforcement the provisions of paragraphs6 (c) and(d) and paragraphs 7 (a) and(b) of said order andremanding the case to the Board"to take such relevant testimonyas*the parties may offer upon the question of the reinstatementof the employees who went on strike, and to make findings offact and to enter such order thereon as the facts and the lawwarrant," andWHEREAS all provisions of said order of the Board which wereenforced by said Court have been fully complied with by therespondents, andWHEREAS on the 28th day of September 1939 the Board issuedan Order Directing Hearing Pursuant to Decree of Court andDirecting that Trial Examiner Issue Intermediate Report, and,pursuant to said order, the Regional Director for the EighteenthRegion of the Board on the 25th day of November 1939 issued aNotice of Hearing,thereon,Now, THEREFORE,in order to dispose of all issues remaining byvirtue of said decree remanding the case to the Board,IT IS HEREBY STIPULATED AND AGREED by and between ChristianA. Lund,doing businessas C. A.Lund Company, and NorthlandSki Manufacturing Company, a corporation,respondents herein,Woodenware Workers Union,Local 20481, affiliated with the283029-41-vol. 18-42 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Federation of Labor, a party hereto, and ThurlowSmoot, attorney for the Board, that :IThe strike at the Hastings, Minnesota, plant of the respondentChristian A. Lund, doing business as C. A. Lund Company,called on or about March 25, 1937, was terminated on or aboutJuly 30, 1937, and the strike at the plant of the respondent North-land Ski Manufacturing Company, called on or about April 14,1937, was terminated on or about July 27, 1937.IIThe respondents, Christian A. Lund, doing business as C. A.Lund Company, and Northland Ski Manufacturing Company,waive their right to a hearing and the taking of testimony andmaking of findings of fact and conclusions of law by the Board,as set forth in Sections 10 (b) and (c) of the Act, and waive theissuance of an Intermediate Report by a Trial Examiner.IIIThis Stipulation, together with the Order Directing HearingPursuant to Decree of Court and Directing that Trial ExaminerIssue Intermediate Report and Notice of Hearing thereon may befiled with the Chief Trial Examiner of the Board in Washington.D. C., and when so filed shall constitute the record in this case.IVUpon this Stipulation, if approved by the Board, an Order mayforthwith be entered by the Board providing as follows :1.The respondent Christian A. Lund, doing business as C. A.Lund Company, his successors, agents, and assigns shall take thefollowing affirmative action to effectuate the policies of the Act:Offer to Leo J. Kasel, Lorrin Hall, Harold Cernohaus, WilliamChandler, Calvin Andrist, Grover Hoffman, Frank Schabert,Marvin Sommers, Tom Sura, LaVern Cator, Raymond Hakseth,C. V. Markey, Raymond Stevens, Otto Poppehfuhs, Peter Becker,and Vincent Holzmer immediate and full reinstatement to theirformer positions without prejudice to their seniority or otherrights and privileges, in so far as such positions are available orcan be made available by dismissing, if necessary, all persons hiredfor the first time since March 25, 1937; and placing all such em-ployees whose former positions are not available and cannot bemade available by dismissing employees hired for the first timesinceMarch 25, 1937, upon a preferential list for a period of one C. A. LUND COMPANY649year to be first offered employment by departments as their formerpositions become available, in the order of their respective plantseniorities as of March 25,1937; provided, however, that each suchemployee shall have filed with Christian A. Lund, doing businessas C. A. Lund Company, his current post office address, and thatno offer of employment under the provisions of this order shallbe deemed to be held open for more than fourteen (14) days aftercommunication thereof to such employee by registered mail, ad-dressed to such employee at the address so filed with the saidChristian A. Lund within two weeks from the signing of thisStipulation.2.The respondent Northland Ski Manufacturing Company, itssuccessors, agents, and assigns shall take the following affirmativeaction to effectuate the policies of the Act:Offer to Leo J. Kasel, Lorrin Hall, Harold Cernohaus, WilliamChandler, Calvin Andrist, Grover Hoffman, Frank Schabert,Marvin Sommers, Tom Sura, LaVern Cator, Raymond Hakseth,C. V. Markey, Raymond Stevens, Otto Poppenfuhs, Peter Becker,and Vincent Holzmer or such of them as have not been offeredre-employment pursuant to Paragraph IV-1 above immediate em-ployment in positions corresponding to positions formerly heldby said persons ,at the plant of Christian A. Lund, doing businessas C. A. Lund Company at Hastings, Minnesota, in so far as suchpositions are available or can be made available by dismissing, ifnecessary, all persons hired for the first time since April 14, 1937;and placing all of said persons for whom positions are not avail-able by dismissing employees hired for the first time since April14, 1937, on a preferential list for a period of one year to be firstoffered employment as positions corresponding to positions for-merly held by said persons at the plant of Christian A. Lund,doing business as C. A. Lund Company at Hastings, Minnesota,become available; provided that (a) all persons regularly em-ployed by Northland Ski Manufacturing Company shall be (ex-cept for those hired for the first time since April 14, 1937) recalledto work prior to the said offer of employment to the persons namedin this paragraph; (b) neither acceptance nor rejection of employ-ment at respondents' Northland Ski Manufacturing Companyplant by the persons named in this paragraph shall precludeChristian A. Lund, doing business as C. A. Lund Company, fromoffering reinstatement to said persons, or each of them, at hisHastings, Minnesota, plant, pursuant to the method set forth inparagraph numbered IV. 1. above; and (c) each person namedin this paragraph shall have filed with the respondent NorthlandSki Manufacturing Company within two weeks from the signingof this Stipulation his current post office address, and no offer of 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment under the provisions of this order shall bedeemed tobe held open for more than fourteen (14) days after communica-tions thereof to such employee by registered mail, addressed tosuch employee at the address so filed with the respondent North-land Ski Manufacturing Company.IT ISAGREED ANDSTIPULATED by and between the parties heretothat the United States Circuit Court of Appeals for the EighthCircuit may, upon application by the Board, enter its decree en-forcing the order of the Board.The respondents, Christian A.Lund, doing business as C. A. Lund Company, and Northland SkiManufacturing Company, waive their right to contest the entryof any such decree and their right to receive notice of the applica-tion for the filing of such decree.IT IS FURTHERSTIPULATED AND AGREED that this Stipulation setsforth the whole agreement of the parties with respect to the mat-ters contained herein, and that there is no other or further agree-ment, in writing or otherwise, which varies, alters, or adds to thisStipulation.On December 6,1939, the Board issued its order approving the abovestipulation and making it a part of the record in the cases.ORDERUpon the basis of the above stipulation and the entire record in thecases, and pursuant to Section 10 (c) of the National Labor RelationsAct, and in accordance with the afore-mentioned decree of the UnitedStates Circuit Court of Appeals for the Eighth Circuit, the NationalLabor Relations Board hereby orders that:1.The respondent Christian A. Lund, doing business as C. A. LundCompany, his successors, agents, and assigns shall take the followingaffirmative action to effectuate the policies of the ActOffer to Leo J. Kasel, Lorrin Hall, Harold Cernohaus, WilliamChandler, Calvin Andrist, Grover Hoffman, Frank Schabert, MarvinSommers, Tom Sura, LaVern Cator, Raymond Hakseth, C. V. Markey,Raymond Stevens, Otto Poppehfuhs, Peter Becker, and Vincent Holz-ner, immediate and full reinstatement to their former positions with-out prejudice to their seniority or other rights and privileges, in sofar as such positions are available or can be made available by dis-missing, if necessary, all persons hired for the first time since March25, 1937; and placing all such employees whose former positions arenot available and cannot be made available by dismissing employeeshired for the first time since March 25, 1937, upon a preferential listfor a period of one year to be first offered employment by departmentsas their former positions become available, in the order of their respec-tive plant seniorities as of March 25,1937;r povided, however, that each C. A. LUNDCOMPANY651such employee shall have filed with Christian A. Lund, doing businessas C. A. Lund Company, his current post office address, and that nooffer of employment under the provisions of this order shall be deemedto be held open for more than fourteen (14) days after communicationthereof to such employee by registered mail, addressed to such employeeat the address so filed with the said Christian A. Lund within twoweeks from the signing of the Stipulation hereinbefore set forth.2.The respondent Northland Ski Manufacturing Company, its suc-cessors, agents, and assigns shall take the following affirmative actionto effectuate the policies of the Act :Offer to Leo J. Kasel, Lorrin Hall, Harold Cernohaus, WilliamChandler, Calvin Andrist, Grover Hoffman, Frank Schabert, MarvinSommers, Tom Sura, LaVern Cator, Raymond Hakseth, C. V. Markey,Raymond Stevens, Otto Poppenfuhs, Peter Becker, and Vincent Holz-mer, or such of them as have not been offered reemployment pursuantto Paragraph 1 above, immediate employment in positions correspond-ing to positions formerly held by said persons at the plant of ChristianA. Lund, doing business as C. A. Lund Company at Hastings, Minne-sota, in so far as such positions are available or can be made availableby dismissing, if necessary, all persons hired for the first time sinceApril 14, 1937; and placing all of said persons for whom positionsare not available by dismissing employees hired for the first time sinceApril 14, 1937, on a preferential list for a period of one year to befirst offered employment as positions corresponding to positions for-merly held by said persons at the plant of Christian A. Lund, doingbusiness as C. A. Lund Company at Hastings, Minnesota, becomeavailable; provided that (a) all persons regularly employed by North-land Ski Manufacturing Company shall be (except for those hired forthe first time since April 14, 1937) recalled to work prior to the saidoffer of employment to the persons named in this paragraph; (b)neither acceptance nor rejection of employment at respondents' North-land Ski Manufacturing Company plant by the persons named in thisparagraph shall preclude Christian A. Lund, doing business as C. A.Lund Company, from offering reinstatement to said persons, or eachof them, at his Hastings, Minnesota, plant, pursuant to the methodset forth in paragraph numbered 1. above; and (c) each person namedin this paragraph shall have filed with the respondent Northland SkiManufacturing Company within two weeks from the signing of theStipulation hereinbefore set forth,his current post office address, andno offer of employment under the provisions of this order shall bedeemed to be held open for more than fourteen (14) days after com-munication thereof to such employee by registered mail, addressed tosuch employee at the address so filed with the respondent NorthlandSki Manufacturing Company.